Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed August 4, 2022, October 3, 2022, and October 19, 2022. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Group I, claim(s) 1-20, drawn to a method of treatment and/or prevention of a tumor in a patient, wherein said tumor expresses CD13, HLA-class I and CD54, the method comprising the step of administering an amount of CD4+ T cells that produce high levels of IL-10 to said patient.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative additional tumor cell marker species is CD112, as recited in Claim 8; 
ii) alternative additional T cell marker species is CD226, as recited in Claim 4; 
iii) alternative tumors of the generic invention is mediated by a monocyte, as recited in Claim 12.

Amendments
           Applicant's response and amendments, filed October 19, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-63, amended Claims 64 and 68, and withdrawn Claims 70-71.
Claims 64-71 are pending
Claims 70-71 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 64-69 are under consideration. 

Response to Amendment
	The Parkman Declarations under 37 CFR 1.132 filed October 3, 2022 has been considered. Dr. Parkman declares (para 17) that while the claims do not explicitly require a selection step, one of ordinary skill in the art would understand that such a selection step is necessarily implied by the language. 
Therefore, the restriction requirement between Groups I and II, as set forth in the Office action mailed on November 30, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
Priority
This application is a 371 of PCT/EP2016/055353 filed March 11, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application PCT/EP2016/055353 filed March 11, 2016 and EPO 15159075.9 filed March 13, 2015 is provided with the instant application. 

Information Disclosure Statement
	Applicant has filed an Information Disclosure Statement on August 4, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Cieniewicz et al (Haematologica 106(10): 2588-2597, 2021; Applicant’s own post-filing work).
Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record.

Claim Rejections - 35 USC § 112
1. 	The prior rejection of Claim 68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to recite dependency upon Claim 67, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	The prior rejection of Claims 64-68 under AIA  35 U.S.C. 103 as being unpatentable over Fowler et al (WO 03/004625; of record) in view of Roncarolo et al (Immunological Reviews 212: 28-50, 2006; Applicant’s own prior art; of record), Bacchetta et al (Frontiers in Immunology 5(Article 16): 1-14, 2014; available January 31, 2014; Applicant’s own prior art; of record in IDS), Andolfi et al (Mol. Therapy 20(9): 1778-1790, 2012; Applicant’s own prior art; of record in specification), Gregori et al (J. Translational Med. 10(Suppl 3): 17, 2012; Applicant’s own prior art not cited in an IDS), Naeim, “Principles of Cytogenetics, pgs 27-56, in Hematopathology: Morphology, Immunophenotype, Cytogenetics, and Molecular Approaches, Academic Press, Elsevier, 2008, edited by Naeim, Rao, and Grody; excerpted pages only), Berlin et al (Leukemia 29:647-659, 2015; online publication August 29, 2014; of record), and Castello et al (Leukemia 13: 1513-1518, 1999) is withdrawn in light of Applicant’s amendments to independent Claim 64. 

3. 	Claims 64-68 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fowler et al (WO 03/004625; of record) in view of Roncarolo et al (Immunological Reviews 212: 28-50, 2006; Applicant’s own prior art; of record), Bacchetta et al (Frontiers in Immunology 5(Article 16): 1-14, 2014; available January 31, 2014; Applicant’s own prior art; of record in IDS), Andolfi et al (Mol. Therapy 20(9): 1778-1790, 2012; Applicant’s own prior art; of record in specification), Gregori et al (J. Translational Med. 10(Suppl 3): 17, 2012; Applicant’s own prior art not cited in an IDS; of record), Naeim, “Principles of Cytogenetics, pgs 27-56, in Hematopathology: Morphology, Immunophenotype, Cytogenetics, and Molecular Approaches, Academic Press, Elsevier, 2008, edited by Naeim, Rao, and Grody; excerpted pages only), 
Costello et al (Leukemia 13: 1513-1518, 1999; of record), Wierzbowska et al (Blood 122(21): 1461, Abstract 615, 2013), Mason et al (Blood Reviews 20: 71-82, 2006), Berlin et al (Leukemia 29:647-659, 2015; online publication August 29, 2014; of record), Gregori et al (Frontiers in Immunology 3(30): 12 pages, doi:10.3389/fimmu.2012.00030, February 29, 2012; Applicant’s own work of record in IDS; hereafter Gregori-2), and Mielcarek et al (British J. Haematol. 96: 301-307, 1997).
Determining the scope and contents of the prior art.
With respect to Claim 64, Fowler et al is considered relevant prior art for having disclosed a method of treating a hematological cancer, e.g. leukemia or lymphoma (pg 14, lines 17-24) by allogeneic hematopoietic stem cell transplant (allo-HSCT), the method comprising the steps of: 
i) administering an allogeneic hematopoietic stem cell transplant to a human recipient subject (pg 10, lines 29-30, “human…subjects”; pg 12, lines 25-27, therapeutically effective amount…to decrease the effects and/or severity of GvHD, for example, after allogeneic bone marrow transplantation); and 
ii) administering to the allo-HSCT recipient a GvHD-suppressive amount of human IL-10 expressing CD4+ T cells (pg 12, lines 25-27, therapeutically effective amount…to decrease the effects and/or severity of GvHD, for example, after allogeneic bone marrow transplantation, Th2 cells effective to decrease the effects of GvHD; pg 12, line 1, “CD4+ Th2 cells”), the method comprising the step of administering an amount of CD4+ T cells that, upon activation, produce high levels of IL-10 (pg 1, activated CD4+ Th2 cells naturally secrete IL-10, e.g. as compared to non-activated CD4+ T cells and/or activated CD4+ Th1 T cells) to said patient. Fowler et al disclosed wherein said CD4+ T cells are modified to produce high levels of IL-10, to wit, stimulated with anti-CD3 and anti-CD28 (Example 3). Fowler et al contemplated that the therapeutically effective amount of Th2 cells would be sufficient to decrease the GvHD response, and improve (syn. “without suppressing”) the GvL effect (pg 13, lines 14-16), but rather increase a GvL or GvT effect (pg 12, lines 25-28).
Fowler et al disclosed the CD4+ Th2 cells expressing IL-10 may be from the same donor as the allogeneic peripheral blood cells (claim 58), thus also contemplating that the genus of CD4+ Th2 cells (claim 55) may instead be from a different source donor than the allo-HSCT, e.g. autologous CD4+ Th2 cells (pg 20, line 10).
Fowler et al do not disclose the IL-10 expressing CD4+ Th2 cells to have been anergized to patient antigens in vitro prior to administration to the recipient subject.

Roncarolo et al (Applicant’s own work) is considered relevant prior art for having taught a method of treating a hematological cancer, e.g. leukemia or lymphoma (pg 42, col. 2, “Allogeneic HSC…treatment...a variety of disorders of the hematopoietic system, including hematologic malignancies, leukemia, lymphoma, and multiple myeloma”) by allogeneic hematopoietic stem cell transplant (allo-HSCT), the method comprising the use of Tregs as a cellular therapy after allo-HSCT, as demonstrated previously in a mouse xenograft animal model using CD4+ Tregs that prevent acute GvHD without impairing (syn. “without suppressing”) the anti-tumor effector functions mediated by alloreactive T cells (pg 43, col. 1), to thereby obtain a GvL effect without GvHD. Roncarolo et al taught a clinical trial in which Tr1 cells expressing human IL-10 anergized to host antigens are able to suppress GvHD, yet also provide a GvL effect (pg 43, col. 2). 

Bacchetta et al (Applicant’s own work) is considered relevant prior art for having taught a method of treating a hematological cancer in a human patient by allogeneic hematopoietic stem cell transplant (allo-HSCT), the method comprising the step(s) of: 
administering to the patient: 
a) allo-HSCT; and 
b) human CD4+ T cells that overexpress human IL-10 (IL-10 expressing Tr1 cells; entire paper).
Bacchetta et al taught that T-cell therapy after allogeneic hematopoietic stem cell transplantation (allo-HSCT) has been used to cure hematologic cancer and to prevent disease recurrence. Pre-treating T cells with IL-10 results in a population of Tr1 type T cells specific for host alloantigens, thereby limiting donor-vs-host reactivity and improving immune reconstitution after allo-HSCT without increasing the risk of GvHD (Abstract). Bacchetta et al taught that their findings provided the rationale for the clinical use of IL-10-anergized donor T cells (IL-10-DLI) to support immune reconstitution without severe GvHD after allo-HSCT (pg 2, col. 1). Bacchetta et al taught that it was previously recognized that Tr1 cells play a major role in the induction and maintenance of transplantation tolerance (pg 2, col. 1). 

	Regarding the concept of administering human CD4+ T cells that have been genetically modified to comprise a nucleic acid sequence encoding human IL-10, and thereby express said human IL-10, in a method comprising the administration of allogeneic hematopoietic stem cell transplantation (allo-HSCT)
Neither Fowler et al, Roncarolo et al, nor Bacchetta et al teach/disclose the IL-10 expressing CD4+ T cells are genetically modified to comprise a human IL-10 coding sequence operably linked to a constitutive promoter (CD4hIL-10 cells). 
However, before the effective filing date of the instantly claimed invention, Andolfi et al (Applicant’s own work) taught a method of treatment and/or prevention of Graft versus Host Disease (GvHD) in a subject or patient, the method comprising the steps of:
administering to a subject, e.g. mouse model, an amount of CD4+ T cells (Xeno-GvHD mouse model); and 
administering to said mouse subject an amount of CD4+ Type 1 regulatory T (Tr1) cells genetically modified to express high levels of IL-10 (pg 1779, col. 1, Results, lentiviral vectors encoding the [constitutive] PGK promoter operably linked to the human IL-10 cDNA; Figure 1) to said patient (pg 1783, xeno GvHD model).
Andolfi et al taught the genetically modified CD4+ T IL-10 expressing cells are able to reduce GvHD (Figures 7a, 7c). Andolfi et al suggest that the IL-10-transduced CD4+ T cells is feasible, effective, and may be used as Tr1-cell based therapy in hematopoietic stem cell transplantation to prevent rejection of GvHD (pg 1788, col. 2).
Andolfi et al taught that the genetically modified CD4+ IL-10 expressing Tr1 cells “displayed typical Tr1 features: the anergic phenotype, the IL-10, and TGFbeta dependent suppression of allogeneic T-cell responses” (Abstract). 

Gregori et al (Applicant’s own work) is considered relevant prior art for having taught that Tr1 cells are inherently and naturally able to control immune responses via expression of IL-10, and kill myeloid cells through release of granzyme B (Background). Gregori et al suggest Tr1-like cells expressing recombinant human IL-10 can be applied in allogeneic hematopoietic stem cell transplantation (allo-HSCT), as they display potent suppressive function in a GvHD disease model while preserving GvL effects (Results).
Gregori et al taught that transgenic Tr1 cells expressing high amounts of heterologous human IL-10 “distinguish them from Th2” cells (per Fowler et al; Background).
Gregori et al taught that the genetically modified CD4+ IL-10 expressing Tr1 cells “generate allo-specific Tr1 cells” (Abstract), “are anergic, secret significant levels of IL-10, and suppress T cell responses in vitro in an IL-10-dependent manner” (Results), whereby the “ex vivo (syn. in vitro) induced alloantigen-specific Tr1 cells has proven to be feasible and safe, and can be applied in allogeneic hematopoietic stem cell transplantation” (Results). 

Regarding the concept of genetically modified CD4+ T cells that have not been anergized to the human subject (host) antigens in vitro
Fowler et al do not disclose the IL-10 expressing CD4+ Th2 cells to have been anergized to patient antigens in vitro prior to administration to the recipient subject. 
However, Andolfi et al taught that the genetically modified CD4+ IL-10 expressing Tr1 cells “displayed typical Tr1 features: the anergic phenotype, the IL-10, and TGFbeta dependent suppression of allogeneic T-cell responses” (Abstract), and thus have not been anergized to the host antigens in vitro prior to administration to the recipient subject. 
Hence, the ordinary artisan would have recognized that antigen exposure in vitro, per Roncarolo et al and/or Bacchetta et al, is not required to induce IL-10 expression in the genetically modified CD4+ Tr1-like IL-10 expressing cells because IL-10 would naturally be expressed from the IL-10 transgene, whereupon the genetically modified CD4+ IL-10 expressing Tr1 cells of Andolfi et al and Gregori et al appear substantially functionally the same as the in vitro induced, anergized IL-10 expressing Tr1 cells of Roncarolo et al and Bacchetta et al. 
Furthermore, Gregori-2 (Applicant’s own work) is considered relevant prior art for having taught that Tr1-mediated killing of myeloid cells is antigen-independent (Figure 1d, legend; pg 6, col. 2, cytolytic activity of Tr1 cells). 

Regarding the concept of treating a human patient whose cancer expresses CD13, HLA-class I, and CD54
Fowler et al disclosed hematological disorders such as Hodgkin lymphoma, non-Hodgkin lymphoma, acute myelogenous leukemia, and acute lymphocytic leukemia (pg 18, lines 1-5) to be treated. 
Bacchetta et al taught administering IL-10 anergized donor T cells to treat high-risk hematopoietic malignancies such as Hodgkin lymphoma, non-Hodgkin lymphoma, acute myelogenous leukemia (AML), and acute lymphocytic leukemia (Table 1).
Naeim is considered relevant prior art for having taught that CD13 is commonly used as a pan-myeloid marker for the diagnosis of AML (pg 41, col. 1). 
Costello et al is considered relevant prior art for having taught minimally differentiated AML blast cells naturally express CD13 (pg 1513, Introduction), whereby said cells also express HLA class I and CD54 (Table 1), whereby “the expression of adhesion/costimulatory molecules are considered to be central to the development of efficient immune recognition”, including MHC class I (HLA class I) and ICAM-1 (syn. CD54) (pg 1514, col. 2, Comparative expression of immune-recognition molecules). Escape from immune recognition can contribute to AML prognosis, since immune response has an important role in the control of ‘minimal residual disease’ as outlined by the allogeneic stem cell transplantation-associated ‘graft-versus-leukemia’ reaction (pg 1513, Introduction).
Costello et al taught immunophenotyping AML for the expression of CD13 (leukemic marker), CD54, and MHC class I (HLA class I) molecules (Figure 2, legend).
Wierzbowska et al is considered relevant prior art for having taught treating AML patients whose tumors are CD13+ (pg 2, clinical characteristics).
Mason et al is considered relevant prior art for having taught that CD13 is naturally expressed on the blast cells of the majority (95%) of cases of AML (pg 73, col. 1), and that it appears that CD13 is a significant predictive factor for achieving remission (pg 73, col. 2). 
Berlin et al is considered relevant prior art for having taught that acute myeloid leukemia cells naturally express HLA class I, as detected using the pan-HLA class I mAb W6/32 (pg 648, col. 1, “Quantification of HLA”, “Isolation of HLA”), as also disclosed in the instant specification (pg 25, lines 5-9), whereby HLA surface antigen expression on AML cells is a prerequisite for T cell recognition (pg 647, col. 1). 
Roncarolo et al taught that tumor cells may downregulate their own expression of HLA class I molecules to escape recognition by cytotoxic T cells (CTLs) (pg 41, col. 1). 
Gregori-2 (Applicant’s own work) is considered relevant prior art for having taught that Tr1-mediated killing of myeloid cells requires HLA class I activation and the expression of CD54 on myeloid cells, and is antigen-independent (Figure 1d, legend; pg 6, col. 2, cytolytic activity of Tr1 cells). 
Mielcarek et al is considered relevant prior art for having taught CD54 expression has an impact on the dissemination patterns and outcomes of childhood acute lymphoblastic leukemia (ALL), influencing clinical characteristics and prognosis of heamatological malignancies (Abstract), whereby CD54 positivity (CD54+) correlates with a favorable prognostic outcome (pg 303, col. 2). 
Thus, the ordinary artisan would have recognized that immunophenotyping hematological malignancies, including AML, would comprise detection of CD13, HLA class I, and CD54 as part of the diagnosis because such are commonly used markers, and minimally differentiated AML blast cells naturally express CD13, HLA class I and CD54 (Naim et al, Costello et al).
The ordinary artisan would have recognized, and be motivated, to treat hematological malignancies, including AML, that express CD13+, HLA class I, and CD54 with a reasonable expectation of success because: 
	CD13 is a significant predictive factor for achieving remission (Mason et al) and it is routine in the art to treat hematological malignancies, including AML patients, whose tumors are CD13+ (Wierzbowska et al); 
HLA class I surface antigen expression on AML cells is a prerequisite for T cell recognition (Berlin et al), whereby tumor cells may downregulate their own expression of HLA class I molecules to escape recognition by cytotoxic T cells (Roncarolo et al), whereby “the expression of adhesion/costimulatory molecules are considered to be central to the development of efficient immune recognition”, including MHC class I (HLA class I) (Costello et al), and Tr1-mediated killing of myeloid cells requires HLA class I activation and the expression of CD54 on myeloid cells, and is antigen-independent (Gregori-2); and 
CD54 expression has an impact on the dissemination patterns and outcomes of childhood acute lymphoblastic leukemia (ALL), influencing clinical characteristics and prognosis of heamatological malignancies, whereby CD54 positivity (CD54+) correlates with a favorable prognostic outcome (Mielcarek et al), whereby “the expression of adhesion/costimulatory molecules are considered to be central to the development of efficient immune recognition”, including ICAM-1 (syn. CD54) (Costello et al), and Tr1-mediated killing of myeloid cells requires HLA class I activation and the expression of CD54 on myeloid cells, and is antigen-independent (Gregori-2).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in immunology, and cancer treatment methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Roncarolo et al taught that high transcription levels of the IL-10 gene has been shown to be a protective factor for severe acute GvHD and death in patients after allogeneic HSC transplantation (pg 38, col. 2). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the IL-10 expressing CD4+ cells, as disclosed by Fowler et al, with a CD4+ T cell genetically modified to express IL-10, as taught by Andolfi et al and Gregori et al, in a method of treating a hematological cancer in a patient having received an allo-HSCT with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute the IL-10 expressing CD4+ cells with a CD4+ T cell genetically modified to express IL-10 in a method of treating a hematological cancer in a patient having received an allo-HSCT because Andolfi et al taught that protocols currently established for the in vitro differentiation of Tr1 cells, including the use of recombinant hIL-10 allow the generation of a cell population, which contains 10–15% of IL-10–producing Tr1 cells but also significant proportion of contaminating non-Tr1 cells and Gregori et al suggest Tr1-like cells expressing recombinant human IL-10 can be applied in allogeneic hematopoietic stem cell transplantation (allo-HSCT), as they display potent suppressive function in a GvHD disease model while preserving GvL effects (Results). Presently, the absence of Tr1-specific surface markers hinders the possibility to purify the IL-10–producing Tr1 cells from this cell culture. The genetic modification of human CD4+ T cells with LV-IL-10/GFP represents therefore an attractive alternative approach to overcome this limitation and to generate a stable and more homogeneous population of human IL-10–producing regulatory T (Tr1) cells. Furthermore, Bacchetta et al taught that the CD4+ T regulatory 1 (Tr1) cells that produce high levels of IL-10 promoted fast immune reconstitution after hematopoietic stem cell transplantation (pg 6, col. 1, 30 days, as opposed to 9-12 months), and reduced infectious episodes compared to untreated patients or those who did not achieve immune reconstitution (pg 7, col. 1). The immune reconstituted patients treated with the CD4+ T regulatory 1 (Tr1) cells that produce high levels of IL-10 are long survivors, in good performance status, and remain completely disease-free at about 7 years follow-up (pg 10, col. 1). 
Fowler et al contemplated that the therapeutically effective amount of Th2 cells would be sufficient to decrease the GvHD response, and improve (syn. “without suppressing”) the GvL effect (pg 13, lines 14-16), but rather increase a GvL or GvT effect (pg 12, lines 25-28). Roncarolo et al (Applicant’s own work) taught a clinical trial in which Tr1 cells expressing human IL-10 anergized to host antigens are able to suppress GvHD, yet also provide a GvL effect (pg 43, col. 2). Gregori et al (Applicant’s own work) suggest Tr1-like cells expressing recombinant human IL-10 can be applied in allogeneic hematopoietic stem cell transplantation (allo-HSCT), as they display potent suppressive function in a GvHD disease model while preserving GvL effects (Results). Thus, it is considered that those of ordinary skill in the art previously recognized that scientific concept that administering the instantly recited CD4IL-10 cells in an amount sufficient to suppress graft-vs-host disease (GvHD) in methods of allo-HSCT will necessarily, inherently and naturally also achieve the instantly recited negative limitations, to wit, do not suppress graft-vs-leukemia (GvL) nor suppress graft-vs-tumor (GvT) efficacy of the allo-HSCT. The ordinary artisan, reading Fowler et al, Roncarolo et al, and/or Gregori et al would have had a reasonable expectation of success that a therapeutically effective amount of the T cells expressing human IL-10 capable of suppressing GvHD would also not suppress the GvL or GvT efficacy of the all-HSCT in the allo-HSCT subject. Applicant previously declared (Roncarolo Declaration filed October 9, 2020; ¶35) that the Fowler experiment disclosing that Th2 cell administration capable of reducing GvHD and reducing tumor burden, whereby it appears to initiate an immune cell activation, and that this activation is associated with the observed anti-tumor effects post-transplant (pg 47, lines 13-19), suggests that Th2 polarized cells might be capable of reducing GvHD while preserving GvL by the allograft. The Examiner considers this admission that the ordinary artisan would reasonably infer such a conclusion that a therapeutically effective amount of the T cells expressing human IL-10 capable of suppressing GvHD would also not suppress the GvL or GvT effect in the subject.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first hematological malignancy, e.g. acute myeloid leukemia, as taught/disclosed by Fowler et al and/or Bacchetta et al, for a second hematological malignancy that expresses CD13, HLA class I, and CD54 in a method of treating a hematological disorder comprising the step of administering human CD4+ T cells expressing heterologous IL-10 transgene with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Applicant’s own work (Bacchetta et al) taught the administration of IL-10 anergized T cells to treat a variety of hematological malignancies (Table 1) without regard to expression of CD13, HLA class I molecules, or CD54. Rather, those of ordinary skill in the art previously recognized that hematological malignancies such as acute myeloid leukemias naturally express CD13, HLA class I, and CD54 cell markers. An artisan would be motivated to substitute a first hematological malignancy, e.g. acute myeloid leukemia, for a second hematological malignancy, e.g. acute myeloid leukemia that expresses CD13, HLA class I, and CD54 in a method of treating a hematological disorder comprising the step of administering human CD4+ T cells expressing heterologous IL-10 transgene because CD13 is commonly used as a pan-myeloid marker for the diagnosis of AML, and the expression of adhesion/costimulatory molecules, including MHC class I and ICAM-1 (syn. CD54), are considered to be central to the development of efficient immune (T cell) recognition (Berlin et al, Costello et al), since immune response has an important role in the control of ‘minimal residual disease’ as outlined by the allogeneic stem cell transplantation-associated ‘graft-versus-leukemia’ reaction (Castello et al).
The ordinary artisan would have recognized, and be motivated, to treat hematological malignancies, including AML, that express CD13+, HLA class I, and CD54 with a reasonable expectation of success because: 
	CD13 is a significant predictive factor for achieving remission (Mason et al) and it is routine in the art to treat hematological malignancies, including AML patients, whose tumors are CD13+ (Wierzbowska et al); 
HLA class I surface antigen expression on AML cells is a prerequisite for T cell recognition (Berlin et al), whereby tumor cells may downregulate their own expression of HLA class I molecules to escape recognition by cytotoxic T cells (Roncarolo et al), whereby “the expression of adhesion/costimulatory molecules are considered to be central to the development of efficient immune recognition”, including MHC class I (HLA class I) (Costello et al), and Tr1-mediated killing of myeloid cells requires HLA class I activation and the expression of CD54 on myeloid cells, and is antigen-independent (Gregori-2); and 
CD54 expression has an impact on the dissemination patterns and outcomes of childhood acute lymphoblastic leukemia (ALL), influencing clinical characteristics and prognosis of heamatological malignancies, whereby CD54 positivity (CD54+) correlates with a favorable prognostic outcome (Mielcarek et al), whereby “the expression of adhesion/costimulatory molecules are considered to be central to the development of efficient immune recognition”, including ICAM-1 (syn. CD54) (Costello et al), and Tr1-mediated killing of myeloid cells requires HLA class I activation and the expression of CD54 on myeloid cells, and is antigen-independent (Gregori-2).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 65, Fowler et al disclosed hematological disorders such as Hodgkin lymphoma, non-Hodgkin lymphoma, acute myelogenous leukemia, and acute lymphocytic leukemia (pg 18, lines 1-5) to be treated. 
Bacchetta et al taught administering IL-10 anergized donor T cells to treat high-risk hematopoietic malignancies such as Hodgkin lymphoma, non-Hodgkin lymphoma, acute myelogenous leukemia, and acute lymphocytic leukemia (Table 1).
With respect to Claim 66, Fowler et al disclosed wherein the hematological cancer is relapsed or refractory (e.g. Table 1, Patient Inclusion Criteria; Example 13, “refractory non-Hodgkin’s lymphoma). 
Bacchetta et al taught wherein the hematological cancer is relapsed or refractory (e.g. Table 1, status of second or third remission, partial remission, or acute leukemia not in remission).
With respect to Claim 67-68, Fowler et al disclose wherein the patient may receive additional therapy, e.g. chemotherapy (pg 51, lines 10-11), such as to reduce malignancy prior to cell transplantation (Example 13). 
Bacchetta et al taught wherein the patient may receive additional therapy, e.g. treatment of acute GvHD (pg 6, col. 1).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
The Parkman Declarations under 37 CFR 1.132 filed August 4, 2022 and October 3, 2022 have been considered. 
Dr. Parkman declares (para 9-10) that the ordinary artisan would not look to Fowler (2003) because the Fowler (2006) publication taught the Th2-biased CD4+ T cells had no effect on the clinical efficacy of allo-HSCT and no effect on the development of acute or chronic GvHD.
Dr. Parkman’s statement(s) has been fully considered, but is not persuasive. 
As a first matter, "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).
Fowler et al (2003) disclosed the activated CD4+ T cells express high levels of IL-10 and are administered in an amount to sufficient to suppress GvHD caused by the allo-HSCT therapy.
Dr. Roncarolo previously declared (Roncarolo Declaration filed October 9, 2020, ¶35) that the Fowler experiment disclosing that Th2 cell administration capable of reducing GvHD and reducing tumor burden, whereby it appears to initiate an immune cell activation, and that this activation is associated with the observed anti-tumor effects post-transplant (pg 47, lines 13-19), suggests that Th2 polarized cells might be capable of reducing GvHD while preserving GvL by the allograft, adding that the “data are certainly tantalizing, suggesting that Th2 polarized cells might be capable of reducing GvHD while preserving GvL by the allograft”.
As mentioned previously, it is considered that the ordinary artisan would reasonably compare the GvHD-suppressive amount treatment against the treatment of allo-HSCT in the absence of the therapeutic T CD4+ T cells, for which 63-64% per Fowler 2006 would appear to evidence at least 35% reduction (syn. suppressive amount) of GvHD. Furthermore, Fowler et al disclosed that “there appeared to be reduced GvHD, with four patients having no clinical acute GvHD, and one having only acute GvHD in liver” (pg 47, lines 13-15). 4 out of 5 patients is a result of 80% decrease in GvHD. The instant claims, nor specification, recite or disclose how many patients must be tested in a clinical trial in which to objectively and absolutely teach away “a GvHD-suppressive amount”. 
As a second matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Fowler et al disclosed the activated CD4+ T cells express high levels of IL-10 and are administered in an amount to sufficient to suppress GvHD caused by the allo-HSCT therapy.
Bacchetta et al taught that their findings provided the rationale for the clinical use of IL-10-anergized donor T cells (IL-10-DLI) to support immune reconstitution without severe GvHD after allo-HSCT (pg 2, col. 1).
Andolfi et al taught the genetically modified CD4+ T cells are able to reduce GvHD (Figures 7a, 7c) caused by the xeno (human) peripheral blood T cell therapy.
As a third matter, instant independent Claim 64 requires no particular therapeutic effect. Rather, all that is required is administration of the previously taught genetically modified CD4+ IL-10 cells (Adolfi et al) to a human patient suffering from a hematological cancer, thereby treating said patient. The breadth of the claims reasonably encompasses those patients who still develop acute and/or chronic GvHD, hematological cancer relapse and/or die, despite administration of allo-HSCT and the genetically modified CD4+ IL-10 cells.

Dr. Parkman declares (para 15) that the claimed invention solves a long-felt but previously unmet need in the art. 
Dr. Parkman’s statement(s) has been fully considered, but is not persuasive. Applicant’s argument(s) has been fully considered, but is not persuasive. 
Per Ex parte Richard J. McCann, 2008-0785, May 29, 2008, establishing long-felt need requires objective evidence that an art-recognized problem existed in the art for a long period of time without solution. In particular, the evidence must show that the need was a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535,539 (CCPA 1967). The relevance of long-felt need and the failure of others to the issue of obviousness depend on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. Orthopedic Equipment Co. v. All Orthopedic Appliances, Inc., 707 F.2d 1376 (Fed. Cir. 1983); see also In re Gershon, 372 F.2d 535,539 (CCPA 1967). Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newel1 Companies v. Kenney Mfg. Co., 864 F.2d 757,768 (Fed. Cir. 1988) ("[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved.") Third, the invention must in fact satisfy the longfelt need. In re Cavanagh, 436 F.2d 491 (CCPA 1971). "[L]ong-felt need is analyzed as of the date of an articulated identified problem and evidence of efforts to solve that problem." Texas Instruments, Inc. v. ITC, 988 F.2d 1165, 1178 (Fed. Cir. 1993).	
Upon review of all of the evidence of long-felt need submitted by the Appellant we have no idea of exactly when the articulated problem, viz, failure of metal springs in locking mechanisms used in foldable knives, was first identified. As such, we have no way of knowing just how long the need for a solution to the problem existed. "[L]ong-felt need is analyzed as of the date of an articulated identified problem and evidence of efforts to solve that problem." Texas Instruments, Znc. v. ZTC, 988 F.2d 1165, 1178 (Fed. Cir. 1993).
Instant claims are directed to a method of treating a human patient having a hematological cancer that expresses CD13, HLA-class I, and CD54, the method comprising the step(s) of:
administering to the patient an allo-HSCT; and 
administering to the patient CD4+ T cells genetically modified to express IL-10. 
The instant independent claim fails to recite:
the particular therapeutic effect to be achieved, in contrast to the asserted secondary consideration(s) result(s) to preserve the graft-vs-leukemia (GvL) effects, more generally graft-vs-tumor (GvT) while decreasing graft-vs-host disease (GvHD), nor
the required cell dosage of the previously known genetically modified CD4+ IL-10 cells (Andolfi et al) to be administered in order to necessarily and predictably achieve the asserted secondary consideration(s) result(s) to preserve the graft-vs-leukemia (GvL) effects, more generally graft-vs-tumor (GvT), while decreasing graft-vs-host disease (GvHD). 
The breadth of the claims reasonably encompasses any minimal amount of the previously known genetically modified CD4+ IL-10 cells to be administered, and no particular therapeutic result to be achieved, including those patients who still develop acute and/or chronic GvHD, hematological cancer relapse and/or die, despite administration of allo-HSCT and the genetically modified CD4+ IL-10 cells. 

The declarations submitted by Applicant (Roncarolo Declaration filed October 9, 2020) and Parkman Declarations filed August 4, 2022 and October 3, 2022 demonstrate only that the need for a solution to the articulated problem existed as of March 13, 2015, the day on which the earliest priority document was filed. This is not evidence of a "long-felt" need nor does it evince that the need was a persistent one in the art. Orthopedic Equipment, 707 F.2d 1376; see also In re Gershon, 372 F.2d at 539. 
Dr. Parkman (para 15-16) speaks to a long-felt need for an approach that attenuates GvHD without reducing the anti-cancer efficacy of allo-HSCT, whereby said need remained unmet. No other approach has successfully reduced acute and/or chronic GvHD while preserving the GvL activity of allo-HSCT; however, the CD4+ T cells genetically modified to express IL-10 address a critical unmet need. 
However, Roncarolo et al (Immunol. Reviews 212(1): 28-50, 2006; Applicant’s own work of record in IDS) taught that current approaches to obtain a GvL effect without GvHD include the use of T lymphocytes enriched for GvL target antigens by in vitro stimulation with tumor cells, or the use of donor T lymphocytes engineered to express a drug-inducible suicide gene that allows their rapid elimination through administration of the relevant drug (pg 43, col. 1). Thus, as of 2006, Applicant’s own teachings evidence that the art had already practiced at least two different solutions of the problem, thereby attenuating GvHD while retaining the GvL effect of allo-HSCT. Furthermore, Applicant taught a third solution, to wit, “A promising alternative approach to tackle this problem involves the use of Tregs as cellular therapy after allogeneic HSC transplantation”, whereby “In an elegant study…CD4+ Tregs were shown to prevent acute GvHD by suppressing alloreactive T-cell expansion without impairing the anti-tumor effector functions mediated by these cells.” (pg 43, col. 1). 
Applicant previously declared (Roncarolo Declaration filed October 9, 2020, ¶35) that the Fowler experiment disclosing that Th2 cell administration capable of reducing GvHD and reducing tumor burden, whereby it appears to initiate an immune cell activation, and that this activation is associated with the observed anti-tumor effects post-transplant (pg 47, lines 13-19), suggests that Th2 polarized cells might be capable of reducing GvHD while preserving GvL by the allograft. The Examiner considers this admission that the ordinary artisan would reasonably infer such a conclusion that there is a possible, reasonable, solution to the now-asserted long-felt, unmet need, as of 2003 (Fowler et al). 
Andolfi et al (Applicant’s own work, 2012) taught a solution to solve the problem of suppressing GvHD in a subject receiving allo-HSCT therapy, the solution comprising the step of administering genetically modified CD4+ T cells expressing human IL-10. “CD4IL-10 T cells were able to control xeno graft-versus-host disease (GvHD)” (Abstract). Andolfi et al taught IL-10-transduced cells could be used as Tr1-cell based therapy in hematopoietic stem cell transplantation to prevent rejection or GvHD (pg 1788, col. 2). 
Thus, as of 2012, Applicant has already solved the problem of improving allo-HSCT therapy for the treatment of hematologic malignancies by further comprising the step of administering an amount of donor T cells genetically modified to express human IL-10, said genetically modified CD4+ T cells administered in an amount sufficient to suppress GvHD, as required by the instantly claimed method.
Bacchetta et al (2014, Applicant’s own work) taught that T-cell therapy after hematopoietic stem cell transplantation (HSCT) has been used to cure hematologic malignancies and to prevent disease recurrence. Pre-treating T cells with IL-10 results in a population of Tr1 type T cells specific for host alloantigens, thereby limiting donor-vs-host reactivity and improving immune reconstitution after allo-HSCT without increasing the risk of GvHD (Abstract). Bacchetta et al taught that their findings provided the rationale for the clinical use of IL-10-anergized donor T cells (IL-10-DLI) to support immune reconstitution without severe GvHD after allo-HSCT (pg 2, col. 1).
Thus, as of 2014, Applicant has already solved the problem of improving allo-HSCT therapy for the treatment of hematologic malignancies by further comprising the step of administering an amount of IL-10-anergized donor T cells sufficient to suppress GvHD. 
Further, Applicant has proffered no persuasive evidence that others in the industry had made attempts to solve the articulated problem and failed. For example, there is no evidence that the IL-10 expressing CD4+ T cells of Fowler et al (2003) that are capable of suppressing GvHD in allo-HSCT patients yet do not retain the GvL effect.

Applicant has proffered no persuasive evidence that others in the industry had made attempts to solve the articulated problem to treat human patients having a hematological cancer that expresses CD13, HLA-class I, and CD54, the method comprising the step(s) of administering to the patient an allo-HSCT and failed. Again, the instant independent claim fails to recite:
the particular therapeutic effect to be achieved, in contrast to the asserted secondary consideration(s) result(s) to preserve the graft-vs-leukemia (GvL) effects, more generally graft-vs-tumor (GvT) while decreasing graft-vs-host disease (GvHD), nor
the required cell dosage of the previously known genetically modified CD4+ IL-10 cells (Andolfi et al) to be administered in order to necessarily and predictably achieve the asserted secondary consideration(s) result(s) to preserve the graft-vs-leukemia (GvL) effects, more generally graft-vs-tumor (GvT), while decreasing graft-vs-host disease (GvHD). 
The breadth of the claims reasonably encompasses any minimal amount of the previously known genetically modified CD4+ IL-10 cells to be administered, and no particular therapeutic result to be achieved, including those patients who still develop acute and/or chronic GvHD, hematological cancer relapse and/or die, despite administration of allo-HSCT and the genetically modified CD4+ IL-10 cells. 

Applicant argues that in vitro data shows that the genetically modified IL-10 expressing Tr1 CD4+ cells specifically kill primary leukemic blast cells in vitro when cultured at an effector cell:target cell ratio of 1:1. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The instant independent claim fails to recite the required cell dosage of the previously known genetically modified CD4+ IL-10 cells (Andolfi et al) to be administered in order to necessarily and predictably achieve the asserted secondary consideration(s) result(s) to preserve the graft-vs-leukemia (GvL) effects, more generally graft-vs-tumor (GvT), while decreasing graft-vs-host disease (GvHD). Instant claims do not require administration of an effector cell:target cell ratio of 1:1. 
Neither the instant claims nor the specification relate the cell dosage nexus between the statistically significant results achieved in vitro by the 1:1 effector cell:target cell ratio so as to necessarily and predictably achieve statistically significant results in vivo in the patients suffering from enormous genus of etiologically distinct hematological cancers. 

Applicant argues that there is a statistically significant correlation of direct cytotoxicity with blast expression of CD13, CD54, HLA-class I, and CD112.
Applicant’s argument(s) has been fully considered, but is not persuasive. No individual marker, alone or in combination/subcombination, appears dispositive for the statistically significant correlation of direct cytotoxicity, when assayed at an effector cell:target cell ratio of 1:1. For example: 
Leu#7 and Leu#11 are CD13+, yet appears resistant to cell killing; 
Leu#7 and Leu#11 are CD54+, yet appear resistant to cell killing; 
Leu#7, Leu#11, Leu#5, and Leu#9 are HLA-class 1+, yet appear resistant to cell killing. 
Rather, it appears the combination of CD13+, CD54+, HLA-class I+, and CD112+ (not recited in the independent claim) are required to be expressed to achieve the statistically significant correlation of direct cytotoxicity.
Furthermore, Applicant’s data clearly evidence that the blast cell population as a whole from each patient is heterogeneous, expressing different levels of CD13, CD54, HLA-class I, and CD112 markers and/or the relative proportion of blast cells in the population as a whole that express CD13, CD54, HLA-class I, and CD112 markers. 
The Leu#7 and Leu#11 populations comprise cells that express CD13+, CD54+, HLA class I+, and CD112+, yet appear resistant to cell killing. 
Thus, it appears that the asserted secondary consideration of a statistically significant correlation of direct cytotoxicity is dependent upon the relative proportion of blast cells in the population as a whole that express CD13, CD54, HLA-class I, and CD112 markers and/or the expression level of said markers, respectively. Instant independent Claim 64 is not commensurate in scope to Applicant’s secondary consideration because the claim fails to recite these required biological parameters of the relative proportion of blast cells in the population as a whole that express CD13, CD54, HLA-class I, and CD112 markers and/or the expression level of said markers, respectively, that necessarily and predictably achieve the statistically significant cytotoxic (GvL, more generally GvT) effect. 

Applicant iterates prior argument that CD4IL-10 cells administered in conjunction with allo-HSCT preserve the graft-versus-leukemia (more generally, graft-versus-tumor) effects of allo-HSCT while decreasing graft-versus-host disease caused by allo-HSCT, which satisfies a long-felt but unmet need in oncology
Applicant’s argument(s) has been fully considered, but is not persuasive. The instant independent claim fails to recite:
the particular therapeutic effect to be achieved, in contrast to the asserted secondary consideration(s) result(s) to preserve the graft-vs-leukemia (GvL) effects, more generally graft-vs-tumor (GvT) while decreasing graft-vs-host disease (GvHD), nor
the required cell dosage of the previously known genetically modified CD4+ IL-10 cells (Andolfi et al) to be administered in order to necessarily and predictably achieve the asserted secondary consideration(s) result(s) to preserve the graft-vs-leukemia (GvL) effects, more generally graft-vs-tumor (GvT), while decreasing graft-vs-host disease (GvHD). 
The breadth of the claims reasonably encompasses any minimal amount of the previously known genetically modified CD4+ IL-10 cells to be administered, and no particular therapeutic result to be achieved, including those patients who still develop acute and/or chronic GvHD, hematological cancer relapse and/or die, despite administration of allo-HSCT and the genetically modified CD4+ IL-10 cells. 
Furthermore, it appears the combination of CD13+, CD54+, HLA-class I+, and CD112+ (not recited in the independent claim) are required to be expressed to achieve the statistically significant correlation of direct cytotoxicity.
Bacchetta et al taught that 50% of the patients suffered relapse/rejection or Grade III GvHD, even though they were administered about the same number of IL-10 Tr1 adjuvant (Table 1, Figure 1). 
Instant claims encompass pediatric hematological cancers. However, Cieniewicz et al (Haematologica 106(10): 2588-2597, 2021; Applicant’s own post-filing work, not cited in an IDS) teaches that pediatric AML differs significantly genetically and epigenetically from adult AML (p 2589, col. 1), whereby different pediatric AML blasts may be sensitive, intermediate-resistant, or resistant to genetically modified IL-10 expressing, CD4+ Tr1 adjuvant cell therapy (Figure 1a). None of the markers that distinguish sensitive vs intermediate-resistant vs resistant include CD13+, CD54+, HLA-class I+, and CD112+. Thus, it appears that CD13+, CD54+, HLA-class I+, and CD112+ expression/expression levels are not dispositive for the asserted secondary consideration(s) result(s) to preserve the graft-vs-leukemia (GvL) effects, more generally graft-vs-tumor (GvT) while decreasing graft-vs-host disease (GvHD).

Applicant argues that selecting a subset of patients for such treatment, those whose tumors express CD13, HLA-class I, and CD54, helps to improve the efficacy of allo-HSCT. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant independent claim does not recite a step of selecting a particular patient subset. The breadth of the claims encompasses art-recognized practice of immunophenotyping of patients suffering from hematological cancers, which include detection of CD13, HLA-class I, and CD54 markers as part of the disease diagnosis. Applicant’s own work (Bacchetta et al) taught the administration of IL-10 anergized T cells to treat a variety of hematological malignancies (Table 1) without regard to expression of CD13, HLA class I molecules, or CD54. Applicant’s own work (Gregori-2) taught that Tr1-mediated killing of myeloid cells requires HLA class I activation and the expression of CD54 and CD112 on myeloid cells, and is antigen-independent (Figure 1d, legend; pg 6, col. 2, cytolytic activity of Tr1 cells). Furthermore, there is nothing the prior art teaching away from the use of genetically modified IL-10 expressing, CD4+ Tr1-like cells as allo-HSCT adjuvant therapy for patients whose hematological malignancies are positive for CD13, HLA class I molecules, and/or CD54. 

4. 	Claims 65 and 69 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fowler et al (WO 03/004625; of record) in view of Roncarolo et al (Immunological Reviews 212: 28-50, 2006; Applicant’s own prior art; of record), Bacchetta et al (Frontiers in Immunology 5(Article 16): 1-14, 2014; available January 31, 2014; Applicant’s own prior art; of record in IDS), Andolfi et al (Mol. Therapy 20(9): 1778-1790, 2012; Applicant’s own prior art; of record in specification), Gregori et al (J. Translational Med. 10(Suppl 3): 17, 2012; Applicant’s own prior art not cited in an IDS; of record), Naeim, “Principles of Cytogenetics, pgs 27-56, in Hematopathology: Morphology, Immunophenotype, Cytogenetics, and Molecular Approaches, Academic Press, Elsevier, 2008, edited by Naeim, Rao, and Grody; excerpted pages only), Costello et al (Leukemia 13: 1513-1518, 1999; of record), Wierzbowska et al (Blood 122(21): 1461, Abstract 615, 2013), Mason et al (Blood Reviews 20: 71-82, 2006), Berlin et al (Leukemia 29:647-659, 2015; online publication August 29, 2014; of record), Gregori et al (Frontiers in Immunology 3(30): 12 pages, doi:10.3389/fimmu.2012.00030, February 29, 2012; Applicant’s own work of record in IDS; hereafter Gregori-2), and Mielcarek et al (British J. Haematol. 96: 301-307, 1997), as applied to Claims 64-68 above, and in further view of Belov et al (J. Immunol. Methods 305: 10-19, 2005; of record) and Moretta et al (Immunological Reviews 224(1): 58-69, 2008; of record).
Determining the scope and contents of the prior art.
Gregori-2 (Applicant’s own work) is considered relevant prior art for having taught that Tr1-mediated killing of myeloid cells requires HLA class I activation and the expression of CD54 and CD112 on myeloid cells, and is antigen-independent (Figure 1d, legend; pg 6, col. 2, cytolytic activity of Tr1 cells). 
Belov et al is considered relevant prior art for having taught that acute myeloid leukemia tumors naturally express CD54, CD13, and CD112 (Table 1). 
Moretta et al is considered relevant prior art for having taught that NK cells express co-receptors that function to activate NK-mediated cell lysis, such as CD2, which is specific for CD54, and DNAM-1, which recognizes CD112 (pg 59, col. 2). Moretta et al taught that virtually all AML cells naturally express Nectin-2 (syn. CD112) (pg 64, col. 1), and individual leukemias lacking Nectin-2 (syn. CD112) were resistant to NK-mediated lysis (pg 64, col. 2). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first hematological malignancy, e.g. acute myeloid leukemia, even more specifically an AML that expresses CD13, HLA class I and CD54, for a second hematological malignancy that further expresses CD112 in a method of treating a hematological disorder comprising the step of administering human CD4+ T cells expressing heterologous IL-10 transgene with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Applicant’s own work (Bacchetta et al) taught the administration of IL-10 anergized T cells to treat a variety of hematological malignancies (Table 1) without regard to expression of CD13, HLA class I molecules, or CD54. Furthermore, like CD13, HLA class I, and CD54, virtually all AML naturally express CD112. An artisan would be motivated to substitute a first hematological malignancy, e.g. acute myeloid leukemia, even more specifically an AML that expresses CD13, HLA class I and CD54, for a second hematological malignancy that further expresses CD112 in a method of treating a hematological disorder comprising the step of administering human CD4+ T cells expressing heterologous IL-10 transgene because those of ordinary skill in the art previously recognized that AML cells lacking expressing of Nectin-2 (syn. CD112) were resistant to NK-mediated lysis (Moretta et al), and thus those acute myeloid leukemia tumors naturally expressing CD13, HLA class I, CD54, and CD112 would be reasonably expected to be efficiently recognized by the therapeutic CD4+ T cells (Berlin et al, Castello et al) expressing heterologous IL-10 transgene, as well as NK cells, and less-likely to evade immune-mediated cell killing, since immune response has an important role in the control of ‘minimal residual disease’ as outlined by the allogeneic stem cell transplantation-associated ‘graft-versus-leukemia’ reaction (Castello et al). 
Furthermore, Gregori-2 (Applicant’s own work) taught that Tr1-mediated killing of myeloid cells requires HLA class I activation and the expression of CD54 and CD112 on myeloid cells, and is antigen-independent (Figure 1d, legend; pg 6, col. 2, cytolytic activity of Tr1 cells). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 65, Fowler et al disclosed hematological disorders such as Hodgkin lymphoma, non-Hodgkin lymphoma, acute myelogenous leukemia, and acute lymphocytic leukemia (pg 18, lines 1-5) to be treated. 
Bacchetta et al taught administering IL-10 anergized donor T cells to treat high-risk hematopoietic malignancies such as Hodgkin lymphoma, non-Hodgkin lymphoma, acute myelogenous leukemia, and acute lymphocytic leukemia (Table 1).
Belov et al taught that acute myeloid leukemia tumors naturally express CD54, CD13, and CD112 (Table 1). 
Moretta et al taught AML cells (pg 64).
With respect to Claim 66, Fowler et al disclosed wherein the hematological cancer is relapsed or refractory (e.g. Table 1, Patient Inclusion Criteria; Example 13, “refractory non-Hodgkin’s lymphoma). 
Bacchetta et al taught wherein the hematological cancer is relapsed or refractory (e.g. Table 1, status of second or third remission, partial remission, or acute leukemia not in remission).
With respect to Claim 67-68, Fowler et al disclose wherein the patient may receive additional therapy, e.g. chemotherapy (pg 51, lines 10-11), such as to reduce malignancy prior to cell transplantation (Example 13). 
Bacchetta et al taught wherein the patient may receive additional therapy, e.g. treatment of acute GvHD (pg 6, col. 1).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Brouwer et al (Exp. Hematol. 28: 161-168, 2000) taught immunophenotyping acute myeloid leukemic cells comprising the detection of CD54 and HLA class I expression (e.g. pg 163, col. 1, Expression of HLA and adhesion molecules on AML blasts; Figure 2). Brouwer et al taught that CD54 is recognized to be an important molecule in the effector phase of the immune response (pg 165, col. 1), and the low or absent CD54 expression may be important in the reduced immune stimulatory capacity of AML, including after allogeneic stem cell transplantation (pg 166, col. 1; pg 167, col. 1). Upregulating expression of CD54 may render the AML cells more susceptible to T-cell recognition, leading to a better response of AML to T-cell-mediated immunotherapeutic interventions (pg 167, col. 2).

	Yang et al (Nan Fang Yi Ke Da Xue Xue Bao 28(4): 537-41, 2008; English abstract only) taught a method of allo-HSCT comprising the additional administration of regulatory T cells (Tregs), whereby a negative correlation was found between the number of infused donor Tregs and the severity of acute GvHD. 
	
Villalobos et al (Blood 115(15): 3158-3161, 2010; of record in IDS) taught immunophenotyping leukemic cells at the time of diagnosis and relapse, whereby said immunophenotyping includes CD13 and HLA class I (pg 3158, col. 2). Villalobos et al taught that escape from immunosurveillance by the loss of mismatched HLA alleles may be a crucial mechanism of relapse after HLA-haploidentical HSCT, and the status of mismatched HLA on relapsed leukemic cells should be checked before donor lymphocyte infusion (Abstract).
Thus, those of ordinary skill in the art previously recognized the concepts of immunophenotyping leukemias for CD13+ and HLA class I+ expression, recognizing that the presence of HLA class I expression correlates with positive outcome. 

Heil et al (Ann. Hematol. 79: 672-680, 2000) taught that CD54 is naturally present on various hematopoietic neoplasms, including acute myeloid leukemias (pg 672, col. 2, Introduction), whereby CD54 and CD13 are naturally co-expressed (Table 1).

Brunstein et al (Blood 117(3): 1061-1070, 2011; cited by Applicant (Bacchetta et al, 2014; of record) is considered relevant prior art for having taught a method of treating a hematological cancer in a subject, e.g. acute myeloid leukemia (pg 1063, col. 2, Patient), the method comprising an allo-HSCT transplant from umbilical cord blood stem cells (pg 1061, col. 1, Introduction), the method further comprising the step of administering Treg cells. Brunstein et al taught the allo-HSCT donor has a HLA match of 4-6/6 (pg 1061, col. 2), and that Tregs were isolated from a partially HLA-matched third UCB unit. Because the Treg unit was not expected to persist long term, no interunit matching was required between the Treg donor unit and the 2 HSC graft units (pg 1062, col. 1). The thus-administered Tregs were able to suppress GvHD (pg 1067, col. 1, “Thus far, chronic GvHD hast no been observed among patients who received….Treg”; pg 1068, col. 2, “Treg dose…sufficient for GvHD prevention”).

	Cua et al (J. Exp. Med. 1889(6): 1005-1010, 1999) is considered relevant prior art for having taught that transgenic expression of human IL-10 is therapeutic in an animal model system of autoimmune disease, and mediates resistance to said autoimmune disease by suppressing autoreactive T cell function (Abstract). 

	Oh et al (J. Allergy Clin. Immunol. 110(3): 460-468, 2002) is considered relevant prior art for having taught CD4+ T cells genetically engineered to express IL-10 (Title), wherein said CD4+ T cells are murine CD4+ T cells, and said IL-10 transgene encodes the murine IL-10 operably linked to a constitutive promoter (pg 461, col. 1, generation of retrovirus).  
	Thus, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of genetically modifying CD4+ T cells to express a heterologous IL-10 transgene.

	Segal et al (J. Immunol. 168: 1-4, 2002) is considered relevant prior art for having taught the production of IL-10 expressing CD4+ T cells can mediate tumor rejection (Title). 
Thus, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of using IL-10 expressing CD4+ T cells to induce an antitumor response.

Conclusion
6. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631